
	
		I
		111th CONGRESS
		1st Session
		H. R. 4397
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To clarify the transitional status of certain aliens not
		  provided for in subtitle A of title VII of the Consolidated Natural Resources
		  Act of 2008, and for other purposes.
	
	
		1.Avoiding Unintended
			 Consequences of the Consolidated Natural Resources Act of 2008Section 702 of the Consolidated Natural
			 Resources Act of 2008 (Public Law 110–229; 122 Stat. 854), is amended by adding
			 at the end the following:
			
				(l)Special
				provision To protect continued Commonwealth residence of certain classes of
				long-Term residents
					(1)In
				generalAn alien described in
				paragraph (2) shall be admitted as an immigrant to the Commonwealth of the
				Northern Mariana Islands subject to the following rules:
						(A)The alien shall
				be treated as an immigrant described in section 101(a)(20) of the Immigration
				and Nationality Act (8 U.S.C. 1101(a)(20)) only in the Commonwealth (including
				entry to and exit from the Commonwealth) until the alien ceases to permanently
				reside in the Commonwealth, or, if otherwise eligible, has adjusted status
				under this section or section 245 of such Act (8 U.S.C. 1255), whichever is
				earlier. Unless otherwise authorized, such an alien shall not be permitted to
				travel to, or reside in, any part of the United States (as defined in section
				101(a)(38) of such Act (8 U.S.C. 1101(a)(38))), other than the Commonwealth.
						(B)The Secretary of
				State and the Secretary of Homeland Security may, in the discretion of each
				such Secretary, reduce fees collected from the alien, and shall, where
				applicable, waive subparagraphs (B)(ii) and (C)(ii) of sections 212(a)(4) of
				such Act (8 U.S.C. 1182(a)(4)).
						(C)The Secretary of
				Homeland Security determines that the alien is otherwise admissible under
				section 212(a) of the Immigration and Nationality Act (8 U.S.C.
				1182(a)).
						(D)Subject to subparagraphs (B) and (C), the
				alien shall be eligible to apply to receive an immigrant visa or adjust status
				to that of an alien lawfully admitted to the United States for permanent
				residence beginning on January 1, 2015. Upon the granting of an immigrant visa
				or permanent residence to such an alien, the Secretary of State shall not
				reduce the total number of immigrant visas otherwise available.
						(2)Aliens
				describedAn alien is
				described in this paragraph if, on May 8, 2008, was residing in the
				Commonwealth and was—
						(A)a person born in the Northern Mariana
				Islands between January 1, 1974, and January 9, 1978;
						(B)a permanent
				resident as that term is defined in section 4303 of title 3 of the Northern
				Mariana Islands Commonwealth Code (as in effect on May 8, 2008);
						(C)an immediate relative of a United States
				citizen (notwithstanding the age of the United States citizen), as that term is
				defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth
				Code (as in effect on May 8, 2008); or
						(D)the spouse or
				child of an alien described in subparagraph (A), (B), or
				(C).
						.
		
